Title: To Thomas Jefferson from David Howell, 13 August 1805
From: Howell, David
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Providence August 13th 1805.
                  
                  If the President will excuse that familiar compellation—I had the Honor to receive your Letter of 21 Ult. relative to the case of David Briggs, in due time, enclosing two papers. The papers are returned together with the report of the District Judge, in which I concur. The report came to my hand this moment.
                  Your well known Signature & very friendly Salutation awakened in my heart the pleasing recollection of former times.
                  Accept, Sir, a reciprocation of the most cordial Greeting; & the assurance of my most perfect attachment to your person & administration and that I deem it an Honor to be your Obedt Servt
                  
                     David Howell 
                     
                  
               